Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Aug. 31, 2022 has been entered. Claims 1-16 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pichereau et al. (US 2019/0308451) in view of Miyazaki (US 20210023882).
Regarding claim 1, Pichereau discloses that, a pneumatic tire comprising:
a tread portion ([0090]) including a rubber composition comprising a diene rubber ([0064], lines 1-7) comprising styrene-butadiene rubber (SBR) and butadiene rubber (BR) ([0064], lines 8-10) and [0068], lines 6-12, and a filler ([0007] (covered silica); [0077] and [0078] (fillers)),
the styrene-butadiene rubber (SBR) comprising emulsion-polymerized styrene-butadiene rubber (E-SBR) ([0065]),
the filler comprising 70 parts by mass or greater of silica with respect to 100 parts by mass of the diene rubber ([0007], 50 phr to 200 phr of covered silica overlapping 70 parts by mass or greater of silica with respect to 100 parts by mass of the diene rubber (overlapping 70 parts); [0078], in one embodiment, the tire composition further includes fillers (other than Resin coated silica) in an amount from 50 to 200 phr (overlapping 70 parts)).
However, Pichereau does not explicitly disclose that the styrene-butadiene rubber (SBR) comprising having a weight average molecular weight of 500,000 to 1,000,000 in an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3.
In the same field endeavor, rubber composition (for tire), Miyazaki discloses that, the modified low-cis BR for silica preferably has a weight average molecular weight (Mw) of 200,000 or more … . When the Mw is adjusted to 200,000 or more, good elongation at break tends to be obtained. … . When the Mw is adjusted to 900,000 or less, good dispersibility and sufficient elongation at break tend to be obtained ([0059]) (overlapping the claimed range of a weight average molecular weight of 500,000 to 1,000,000). Miyazaki discloses that, the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber ([0079]). For example, the styrene-butadiene rubber (SBR) comprises more preferably 35% by mass or more ([0079], lines 3-4), such as 40% or 55%. Miyazaki discloses that, in the case of the rubber composition containing a rare earth-catalyzed BR, the amount is preferably 40% by mass or less ([0072], lines 1-2 and 7-8), such as 40%. Thus, a Miyazaki discloses that, a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3 (overlapping).
The claimed the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3 is that the substitution of one known element for another is prima facie obvious if it yields predictable results to one of ordinary skill in the art. In this case, something to do with the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3 comes from Miyazaki itself. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pichereau to incorporate the teachings of Miyazaki to provide that the styrene-butadiene rubber (SBR) comprising having a weight average molecular weight of 500,000 to 1,000,000 in an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3. Doing so would be possible to obtain good elongation at break at break and good dispersibility for the tire, as recognized by Miyazaki ([0059]).  
  
Regarding claim 2, Pichereau discloses that, in the pneumatic tire the filler is 80 parts by mass or greater with respect to 100 parts by mass of the diene rubber ([0078], in one embodiment, the tire composition further includes fillers (other than Resin coated silica) in an amount from 50 to 200 phr (overlapping 80 parts)),
the filler further comprises carbon black ([0067], lines 1-2).
However, Pichereau does not explicitly disclose that, a ratio of a blended amount of the carbon black to a blended amount of the filler is 15% or greater.
Miyazaki discloses that, the amount of the carbon black per 100 parts by mass of the diene rubber is preferably 1 part by mass or more and 30 parts by mass or less ([0092]) and the amount of fillers based on 100% by mass of the total rubber composition is still more preferably 37% by mass or more. Thus, based on the disclosure of Miyazaki, there is a possibility that a ratio of a blended amount of the carbon black to a blended amount of the filler is 15% or greater.
The claimed a ratio of a blended amount of the carbon black to a blended amount of the filler is 15% or greater is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the amount of the carbon black in the fillers comes from Miyazaki itself.      
Regarding claims 3, 7, Pichereau discloses that, the amount of plasticizer is present in an amount of 0-35 phr (overlapping 10 parts with respect to 100 parts of the diene rubber) ([0080], lines 4-5). In embodiments, the plasticizer includes both extending oil present in the elastomers and examples include …, naphthenic, … ([0082], lines 1-6).
Regarding claims 4, 8-9, Pichereau discloses that, as illustrated in Figs. 1-2 (also see Table 1 in the disclosure of Pichereau), in Example 3, the tan δ (-20 ˚C) is around 0.4 and the tan δ (20 ˚C) is around 0.35 (as shown in Fig. 1) and the loss modulus G’ (20 ˚C) is around 7 MPa (as shown in Fig. 2). Typically, the loss modulus G’ (20 ˚C) of the diene rubber is equal to or smaller than the storage modulus G’’ (20 ˚C) for the diene rubber. Thus, Pichereau discloses the relationship of (tan δ (-20 ˚C) - tan δ (20 ˚C))/ G’’ (20 ˚C) <0.01 is satisfied.
Claims 5-6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichereau et al. and Miyazaki as applied to claim 1 above, further in view of Mori (US 2018/0345734).
Regarding claims 5 and 6, 10-16 the combination does not explicitly disclose a tread pattern in a surface of the tire. In the same field of endeavor, tire, Mori discloses that, as illustrated in Figs. 1-2 (also see attached annotated Figure I based on Fig. 1 of the teachings of Mori), in the pneumatic tire, the tread portion (Fig. 1, item 2) comprises a tread pattern (as shown in Fig. 1) in a surface configured to contact a road surface, 
the tread pattern comprising 
a pair of circumferential main grooves (Fig. 1, item 4) formed of an inner circumferential main groove disposed in a half-tread region on one side in a tire lateral direction with respect to a tire equator line (Fig. 1, item C), and an outer circumferential main groove (Fig. 1, item 3) disposed outward in the tire lateral direction with respect to the inner circumferential main groove, and 
a plurality of sipes (as shown in Fig. 2, item 20 (including 21, 22, 23)) disposed at intervals in a tire circumferential direction in regions defined by the pair of circumferential main grooves, the plurality of sipes 26extending in the regions at an incline with respect to the tire lateral direction, and connecting the pair of circumferential main grooves, 
each of the plurality of sipes comprising an inner inclined portion (Fig. 2, item 23; also see label of an inner inclined portion in attached annotated Figure I), and a both- side inclined portion (Fig. 2, items 21 and 22; also see label of both-side inclined portion in attached annotated Figure I) disposed on both sides of the inner inclined portion in the tire lateral direction, and 
an inclination angle of the inner inclined portion with respect to the tire lateral direction is greater than an inclination angle of the both-side inclined portion with respect to the tire lateral direction (as shown in Fig. 1) (related to claims 10, 11, 12 as well)
Further, Mori discloses that, as illustrated in Fig. 1, the groove width W1 of the shoulder main grooves 3 (i.e., the outer circumferential main grooves) and the groove width W2 of the crown main grooves 4 (i.e., the inner circumferential main grooves) are preferably set in a range from 3% to 7% of the tread width TW ([0049]). For one of ordinary skilled in the art, if the groove width W1 is selected 7% of the tread width TW and the groove width W2 is selected 3% of the tread width TW, the outer circumferential main groove has a groove width that is greater than a groove width of the inner circumferential main groove (related to claims 13, 14, 15, 16 as well).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mori to provide an inclination angle of the inner inclined portion with respect to the tire lateral direction is greater than an inclination angle of the both-side inclined portion with respect to the tire lateral direction and the outer circumferential main groove has a groove width that is greater than a groove width of the inner circumferential main groove. Doing so would be possible to provide a tire capable of sustaining excellent snow and ice performance, while maintaining the steering stability on dry roads, as recognized by Mori ([0004]).  

    PNG
    media_image1.png
    537
    741
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Mori)
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered. 
In response to applicant’s arguments for claim 1 that it is unclear whether Miyazaki’s disclosure of greater than 35 mass % or more of SBR applies to E-SBR or only modified SBR for silica and Miyazaki fails to specifically teach the claimed range of 40 mass% or more, it is not persuasive.
Miyazaki discloses that the rubber composition (such as modified SBR) may contain other fillers such as carbon black … ([0088]). In the office work, the Examiner is based on Pichereau to disclose that, the styrene-butadiene rubber (SBR) comprises emulsion-polymerized styrene-butadiene rubber (E-SBR) ([0065] in the teachings of Pichereau). In other words, in the teachings of Miyazaki, modified SBR does not exclude emulsion-polymerized styrene-butadiene rubber (E-SBR). 
Miyazaki’s disclosure of greater than 35 mass % or more overlaps/encompasses the claimed range of 40 mass% or more and renders it prima facie obvious (see MPEP 2144.05 I). 
Regarding arguments (as amended) for claim 1 that nothing in Miyazaki or Pichereau teaches an E-SBR having a weight average molecular weight of 500,000 to 1,000,000, it is not persuasive. Miyazaki discloses that, the modified low-cis BR for silica preferably has a weight average molecular weight (Mw) of 200,000 or more … . When the Mw is adjusted to 200,000 or more, good elongation at break tends to be obtained. … . When the Mw is adjusted to 900,000 or less, good dispersibility and sufficient elongation at break tend to be obtained ([0059]) (overlapping the claimed range of a weight average molecular weight of 500,000 to 1,000,000). 
Regarding arguments in claim 4 that it is improper hindsight reasoning and does not appear to be supported by any evidence or scientific theory, it is not persuasive. The conclusion that the loss modulus G’ (20 ˚C) of the diene rubber is equal to or smaller than the storage modulus G’’ (20 ˚C) for the diene rubber is based on the definition of the loss modulus G’ (20 ˚C) of the diene rubber and the storage modulus G’’ (20 ˚C) for the diene rubber. If the loss modulus G’ of the tire is bigger than the storage modulus G’’ of the tire, the tire has already destroyed.         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742